 

Exhibit 10.11

Stock Transfer Power

(Equity Interests of CallCopy, Inc. (f/k/a INCC Acquisition, Inc.) Held by
inContact, Inc.)

For value received, the undersigned hereby sells, assigns and transfers to
                                                            whose address is
                                                            ,
                     shares of common stock of CallCopy, Inc. (f/k/a INCC
Acquisition, Inc.), a Delaware corporation (the “Issuer”), registered in the
name of the undersigned on the books of the Issuer, as represented by
Certificate No.    , together with any shares issued in connection with or on
account of such shares, including without limitation, shares issued in
connection with any dividend, stock split, or other distributions made with
respect to such shares, and hereby irrevocably constitutes and appoints Zions
First National Bank (“Zions”) as the attorney-in-fact of the undersigned to
transfer said shares on the books of the Issuer, with full power of substitution
in the premises, and hereby ratifies and confirms all that said attorney of the
undersigned shall lawfully do by virtue hereof.

This Stock Transfer Power is granted subject to the terms of the Pledge and
Security Agreement dated August       , 2014, between the undersigned and Zions.

Dated:                                 

 

 

inContact, Inc.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 